Title: To Thomas Jefferson from William John Coffee, 16 January 1825
From: Coffee, William John
To: Jefferson, Thomas

Honbl SirNew York
Jany 16—1825.That no time might be lost I Called on Mr Maverick the same day I recivd your favour dated the 5. Jany which came to hand not till the 14th I stated to him your wishes and the following in his answer Viz that owing to Ill health his business has out of necesity being neglected, that now they are in hand and will Positiveliy be forwarded to Richmond from this City in the whole of the following week.In reply to your note on the want of the roses I can only say they was Shiped on the 27th of last December, and that the Scooner whent to Sea on the 29. Information was rendered to the consigne on the 28. and on the 2 of the Jany 25. an Extra Bill of Lading was forwarded to your care for Mr A. S Brockingbrow. with that a letter of advice to you to the Same tenor. those letters I have no doubt have reached your hand before this time and most probably the ornaments, Information of which I hope to be favoured with from Mr. Brockingbrow on the arival of ornaments as I much wish to get in to a warmer Climate for the remainder Part of the winter, I find this Northern Climate will not suit my health:I am much obliged to your favr your opinion on the Subject of flat tiles the next thing I shall want If I Proceed in the undertaking is a Partmen which I Should like to find in the City of Richmond or Washington I want to get out of New York. Clay in both these City Can be found red—or white and the Capitol would not Exceed $ 500—Sir with great Respect and Esteem I am &. &.W. J. Coffee